Citation Nr: 9929162	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-14 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The appellant's period of service was from February 26, 1974 
to April 4, 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  The appellant's service medical records do not contain 
complaints, findings, or a diagnosis of schizophrenia.  The 
appellant was diagnosed with a personality disorder which 
preexisted service, and medically separated from service for 
failing to meet medical fitness standards at the time of 
enlistment.

3.  There is no competent evidence of record to relate the 
current diagnosis of schizophrenia to the appellant's active 
duty. 


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for an acquired psychiatric disorder to 
include schizophrenia.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the appellant has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the appellant had a chronic condition in service, or during 
an applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In addition, there are some disabilities, including 
psychosis, for which service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, 
because the appellant did not serve continuously for 90 days 
or more during his period of service, the presumptive period 
for the manifestation of a psychosis is not applicable in 
this case.

In June 1996, the appellant filed a claim for service 
connection for schizophrenia.  A rating decision in September 
1996 denied service connection for schizophrenia finding the 
claim to be not well grounded.

A review of the appellant's enlistment physical, service 
medical records, and his separation examination from service 
are negative for a diagnosis of schizophrenia. However, 
shortly after enlistment, a service psychiatric examination 
revealed a personality disorder and history of antisocial 
behavior, and aggressiveness which existed prior to service.  
He was diagnosed with a personality disorder.

A medical review board in April 1974 found him to have a 
preexisting personality disorder and he was found medically 
unfit for military duties and he was discharged from service.

Post service medical evidence reveals a long history of 
treatment and hospitalizations for mental disorders beginning 
in December 1980 with admission for treatment for a 
depressive neurosis and alcohol abuse.  Subsequently, the 
appellant was diagnosed with various psychiatric disorders 
including; dependent personality disorder, schizoaffective 
disorder, depression, psychosis secondary to alcohol and 
cocaine, mood disorder secondary to alcohol and cocaine, 
bipolar disorder, depressed with psychotic features, cocaine 
dependence, alcohol dependence, cannabis dependence, and 
alcohol induced psychotic disorder.

Schizophrenia was first diagnosed on VA psychological 
evaluation in December 1995, approximately 21 1/2 years after 
service.  As noted previously, none of the medical evidence 
on file suggests a relationship with the appellant's 
currently diagnosed schizophrenia and any incident or injury 
incurred in service.

Based on the evidence above, the Board finds that there is no 
evidence that the appellant suffered from schizophrenia 
during service.  Specifically, the service medical records 
and medical board identify the appellant to have had a 
preexisting personality disorder which was a constitutional 
abnormality and not a disability under the law.  Thus, there 
is no evidence that he developed a schizophrenic disorder 
during his period of active duty service.  

After a careful review of the file, the Board finds that the 
claim must be denied as  not well grounded because there is 
no medical opinion, or other competent evidence, linking the 
schizophrenia with any in-service occurrence or event.  
Specifically, there was no mention of schizophrenia in 
service, nor has any medical examiner attributed the 
appellants schizophrenia to his active service.  Thus, a 
direct causal link between the appellant's schizophrenia and 
service has not been demonstrated.  The Board has thoroughly 
reviewed the claims file and finds no evidence of any 
plausible claims, nor any claims for which entitlement is 
permitted under the law.

In conclusion, the Board has considered the appellant's 
statements that he has schizophrenia which may have been 
superimposed over his personality disorder from the time of 
service.  Although the appellant's statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The appellant's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
continuing findings since service indicative of the claimed 
disability.  The appellant lacks the medical expertise to 
offer an opinion as to the existence of current medical 
pathology, as well as to medical causation of any current 
disability.  Id.  In the absence of competent, credible 
evidence of continuity of relevant symptomatology, service 
connection is not warranted for the disability claimed on 
appeal.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  The discussion above informs him of 
the types of evidence lacking, which he should submit for a 
well-grounded claim.  However, it has not been shown that any 
records, if available, would satisfy the medical nexus 
requirement in order to make the claim well grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the appellant notified VA of the 
possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, is denied on the basis 
that the claim is not well grounded.  




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

